Citation Nr: 1026264	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a skin condition.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for disability of the 
musculoskeletal system (also claimed as back condition).

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for miscellaneous neurological leg 
condition (claimed as bilateral leg condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1976 to 
January 1978 and from January 1991 to May 1991.    

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In support of his claim, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in June 2008.  A copy of the transcript is associated with the 
record and has been reviewed.  

The Board notes that the Veteran also had perfected an appeal of 
the RO's denial of service connection for bilateral hearing loss; 
however, that issue was resolved in the Veteran's favor in an 
April 2010 rating decision.  The Veteran has not appealed either 
the initial rating or effective date assigned for that condition.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  
Therefore, that issue is not before the Board.

In a June 2010 Informal Hearing Presentation, the Veteran's 
representative appeared to be raising additional claims, 
including entitlement to service connection for posttraumatic 
stress disorder and for fibromyalgia.  These issues have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

This case was previously before the Board in November 2008, at 
which time it was remanded for further evidentiary development.  
The case is again before the Board and is again ready for 
appellate action.  

The appeal is again REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that further development of the evidence is 
required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the Board 
finds that a remand is necessary in order to comply with remand 
directives it had set forth in its November 2008 remand.  
Specifically, in the November 2008 remand, the Board pointed out 
that the claims file at the time was a rebuilt folder because the 
original claims file had been lost.  However, at the time of the 
November 2008 Board remand, the claims file only had been 
partially rebuilt - at the time, missing from the claims file 
were the Veteran's original claim for service connection for, 
inter alia, a skin condition, a back condition, and bilateral 
condition; the final March 1996 RO rating decision associated 
with that claim; and any and all evidentiary and adjudicative 
documents associated with the original claim.  Also missing were 
the Veteran's STRs; his SPRs, which were needed to verify the 
Veteran's periods of active duty, active duty for training 
(ACDUTRA), and inactive duty training (INACDUTRA); VA treatment 
records; and lay statements from the Veteran's two brothers and 
daughter to VA regarding the Veteran's medical conditions.  

In the November 2008 Board remand, the AOJ was directed obtain 
the Veteran's original claim for service connection, the initial 
(now final) rating decision denying service connection dated in 
March 1996, and any and all adjudicative documents associated 
with that claim, including lay statements from the Veteran's 
brothers and daughter.  The AOJ was also instructed to obtain the 
Veteran's DD Form 214; his service treatment records (STRs) or 
any morning sick reports associated with the Veteran, including 
in-service treatment for his legs at Fort Jackson, South 
Carolina, from 1976 to 1978, and in-service treatment for his 
ears and skin at a field hospital in Dhahran, Saudi Arabia, while 
on active duty from January 1991 to May 1991; his service 
personnel records (SPRs) or any service personnel documentation 
showing the Veteran's periods of active service, ACDUTRA, and/or 
InACDUTRA; post-service treatment and a VA examination from the 
VAMC in Memphis, Tennessee, sometime during the period of 1991 to 
1994; post-service treatment from the VA medical center (VAMC) in 
Albuquerque, New Mexico, from 1992 to 1993; post-service 
treatment from the VAMC in Little Rock, Arkansas, from 1993 to 
the present; and lay statements from the Veteran's two brothers 
and daughter.

A review of the claims file shows that while the AOJ has obtained 
the Veteran's DD Form 214 with regard to his periods of active 
duty in the 1970s and 1991 and post-service treatment records 
from the VAMC in Albuquerque, New Mexico; and attempted to 
obtain, but received a negative response for, the original claim 
for service connection, the March 1996 rating decision, lay 
statements from the Veteran's brothers and daughter, STRs from 
1991 in Saudi Arabia, and post-service VAMC treatment records 
from Memphis and Little Rock.  

However, it still has not obtained SPRs to verify the Veteran's 
periods of ACDUTRA and/or INACDUTRA while in the National Guard 
from 1984 to 1988.  In this regard, although the AOJ sent a 
request to the Veteran in October 2009 for any separation 
documents that may be in his possession, it has not attempted to 
obtain any records regarding the Veteran's service in the 
National Guard from the National Guard itself.  The Veteran has 
identified that he served with the Colorado National Guard in the 
C-2nd-157th Field Artillery unit in the 1980s.  See Informal 
Hearing Presentation dated in June 2010.  Another attempt should 
be made to obtain such SPRs and any STRs associated with this 
period of service, particularly because the Veteran has indicated 
that his back disorder was incurred during a period of ACDUTRA 
and/or INACDUTRA during this time.  See videoconference hearing 
transcript dated in June 2008 and Informal Hearing Presentation 
dated in June 2010.  Furthermore, the AOJ has not attempted to 
obtain any sick morning reports regarding the Veteran.  It also 
has not attempted to obtain the Veteran's STRs from his period of 
service with the National Guard in the 1970s, which the Veteran 
had reported he served with the National Guard in New Mexico.  
See VA treatment record dated in May 1992.   

Thus, the Board finds another remand is necessary to correct this 
matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request via Defense 
Personnel Records Imaging System (DPRIS) any 
additional personnel records for the 
Veteran's periods of service in the Army 
National Guard of Colorado from 1984 to 1988, 
including specific dates of duty for all 
periods of ACDUTRA and INACDUTRA during this 
time.  Additionally, the AOJ should make 
further efforts to obtain from the Army 
Reserve, the Army National Guard, Colorado 
National Guard, and other military 
organizations, any additional personnel 
records from 1984 to 1988, including service 
department confirmation of specific dates of 
duty for all periods of ACDUTRA and 
INACDUTRA.  The Veteran indicated that he 
served in Pueblo, Colorado, with the Colorado 
National Guard in the C-2nd-157th Field 
Artillery unit.  If no such service personnel 
records can be found, or if they have been 
destroyed, ask for specific confirmation of 
that fact.  Notify the Veteran as required.  
Associate all documents obtained with the 
claims file.

Further, obtain from the Defense Finance and 
Accounting Service (DFAS) in Cleveland, Ohio, 
verification of all pay and other benefits 
provided to the Veteran in relation to his 
service in the Army Reserve/National Guard 
from 1984 to 1988.  This information should 
include specific dates of pay for all periods 
of ACDUTRA and INACDUTRA.  Associate all 
documents obtained with the claims file.  If 
no records are available, documentation to 
that effect is required and should be 
associated with the file.

2.  Also request from the Army Reserve and 
the Army National Guard of New Mexico any 
additional service treatment records, 
including any morning sick reports, dated 
from 1976 to 1978.  The AOJ also should 
request from the Army Reserve/National Guard 
and Colorado National Guard any additional 
service treatment records from 1984 to 1988.  
Service treatment records from both periods 
of National Guard service also should be 
requested from the Department of the Army.  
Associate all documents obtained with the 
claims file.  If no records are available, 
documentation to that effect is required and 
should be associated with the file.

3.  Readjudicate the Veteran's requests to 
reopen previously denied claims for service 
connection for a skin disorder, a back 
disorder, and a bilateral leg disorder, in 
light of any additional evidence received 
since the April 2010 supplemental statement 
of the case (SSOC).  To this end, 
consideration of the specific dates of duty 
for all periods of ACDUTRA and INACDUTRA from 
1984 to 1988 should be undertaken.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



